Citation Nr: 0837570	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to March 13, 2002, for 
the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia.  

The Board notes that the veteran had also appealed a denial 
of an increased rating in excess of 20 percent for diabetes 
mellitus.  However, by rating decision in January 2008 the RO 
granted the veteran a 40 percent rating for diabetes 
mellitus.  In September 2008, the veteran stated that the 40 
percent rating assigned satisfied his claim.  Since the 
veteran has been granted the benefit he was seeking on 
appeal, the claim for an increased rating for diabetes 
mellitus is not in appellate status before the Board.

The veteran also contended that he should have been granted 
and effective date earlier than February 7, 2005 for the 
increased rating to 40 percent for diabetes mellitus.  A 
January 2008 rating decision found clear and unmistakable 
error in the assignment of effective date for the 40 percent 
rating increase, and assigned an earlier effective date of 
October 27, 2003, the date of receipt of claim for increase.  
For this reason, the question of effective date for increased 
rating to 40 percent for diabetes mellitus is not an issue 
before the Board.


FINDINGS OF FACT

1.  In a May 2000 rating decision, the RO denied service 
connection for PTSD; the veteran was sent notice of the 
denial that same month, and he did not appeal the decision.

2.  In an October 2001 rating decision, the RO denied the 
request to reopen service connection for PTSD; the veteran 
was sent notice of the denial that same month, and he did not 
appeal the decision.

3.  Following the October 2001 final rating decision, the 
date of receipt of a new claim was March 13, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to March 13, 2002, 
for the award of service connection for PTSD, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007), and 
implemented at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.

The Board notes that the RO issued a letter in September 2008 
which informed the veteran of the information and evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

During the pendency of this appeal, regulatory changes 
amended 38 C.F.R. § 3.159(b), which provide that VA has no 
duty provide section 5103 notice upon the receipt of a Notice 
of Disagreement.  38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
PTSD, the veteran filed a Notice of Disagreement contesting 
the effective date of the award of service connection.  The 
RO furnished the veteran a Statement of the Case that 
addressed the effective date assigned including notice of the 
criteria for assigning effective dates, and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5104(a), 
7105, 5103A (West 2002).  Therefore, under these 
circumstances, VA also fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dingess, supra.

The Board finds that all relevant evidence necessary to 
decide the issue on appeal has been identified and obtained.  
The veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.

II.  Legal Criteria for Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of service connection based on new and material evidence 
following an earlier denial is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii).

III.  History and Analysis

The veteran first submitted a claim for service connection 
for PTSD in May 1985.  This claim was denied by rating action 
in November 1985.  The veteran did not appeal the decision, 
and it became final.  A June 1998 rating decision found that 
new and material evidence had not been submitted to reopen 
service connection for PTSD.  The veteran did not appeal the 
June 1998 rating decision, and that decision became final.  

In September 1999 a letter was received from the veteran's 
United States Senator regarding PTSD.  This was considered to 
be a new claim for service connection for PTSD.  A May 2000 
rating decision denied service connection for PTSD.  The 
veteran was sent notice of the denial in May 2000, and he did 
not appeal the decision.  Consequently, the May 2000 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).  

In January 2001, a letter was received from the veteran in 
which he stated that he would like to reopen his claim for 
service connection for PTSD.  An October 2001 rating decision 
denied the veteran's claim on the basis that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran was sent notice of the denial in October 2001, and he 
did not appeal the decision.  Consequently, the October 2001 
rating decision became a final decision.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (to reopen a previously 
disallowed claim, new and material evidence must be presented 
or secured since the last final disallowance of the claim on 
any basis, including on the basis that there was no new and 
material evidence to reopen the claim since a prior final 
disallowance). 

On March 13, 2002 the veteran submitted additional evidence 
along with a letter stating that he would like to submit the 
enclosed evidence in support of his claim for PTSD benefits.  
This letter was considered to be a request to reopen service 
connection for PTSD.  In response to this request to reopen, 
the RO issued a rating decision in May 2003 granting the 
veteran's claim for service connection for PTSD, effective 
from December 16, 2002.  In an April 2005 rating decision the 
RO corrected the effective date assigned for the grant of 
service connection for PTSD, assigning March 13, 2002 as the 
effective date.

On his April 2005 substantive appeal the veteran asserted 
that he should be granted an effective date in 1999 for the 
grant of service connection for PTSD.  He wrote that the 1999 
effective date should be granted because this was when he was 
first diagnosed with PTSD, and also when he filed a claim for 
service connection for PTSD.

While the statement received from the veteran's Senator in 
September 1999 is considered a claim for service connection 
for PTSD, the Board must find that the veteran is not 
entitled to an effective date for service connection for PTSD 
prior to March 13, 2002.  In response to the September 1999 
claim, the RO issued the May 2000 decision denying service 
connection for PTSD.  The veteran was informed of this denial 
and his appellate rights by letter in June 2000.  Since the 
veteran did not submit a Notice of Disagreement within a year 
of notice of the May 2000 rating decision denial, that 
decision became final.  See 38 C.F.R. § 20.302 (a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction must be filed within one year from the date that 
the agency mails notice of the determination to the veteran).

The Board recognizes that a statement was received from the 
veteran in January 2001, which was within one year of the May 
2000 rating decision denial; however, the Board does not find 
the January 2001 statement of the veteran to be a Notice of 
Disagreement with respect to the May 2000 rating decision 
denial.  As noted above, the veteran stated on his January 
2001 letter that he wanted to reopen his claim for service 
connection for PTSD.  He made no statement indicating that he 
disagreed with the May 2000 rating decision.  A Notice of 
Disagreement must express dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction, and a desire to contest the result.  See 
38 C.F.R. § 20.201 (2007).  Accordingly, the Board must find 
that the January 2001 letter from the veteran was not a 
Notice of Disagreement with respect to the May 2000 rating 
decision.  A careful review of the claims files reveals no 
statement from the veteran within a year of notice of the May 
2000 rating decision which could be considered to be a Notice 
of Disagreement.  Accordingly, the May 2000 rating decision 
is final and the veteran is not entitled to an effective date 
prior to the May 2000 rating decision.

In response to the veteran's September 2001 statement 
requesting that his claim for service connection be reopened, 
the RO issued the October 2001 rating decision which denied 
the veteran's claim, finding that new and material evidence 
had not been submitted.  The veteran was sent notice of the 
October 2001 rating decision by letter that same month.  The 
Board notes that documents were received from the veteran on 
March 13, 2002 with a note stating that he wanted to submit 
the enclosed evidence in support of his claim for PTSD 
benefits.  While these documents were received within a year 
of the October 2001 rating decision, the Board does not 
consider these documents to be a Notice of Disagreement with 
respect to the October 2001 denial.  The veteran's March 13, 
2002 statement did not express dissatisfaction or 
disagreement with the October 2001 adjudication.  
Additionally, the regulations specifically state that the 
submission of additional evidence does not extend the time 
limit for appeal.  See 38 C.F.R. § 20.304.  This provides 
further indication that the March 13, 2002 letter can not be 
considered a Notice of Disagreement.  

A June 2002 request for reconsideration received from the 
veteran's representative is also not considered a Notice of 
Disagreement with respect to the October 2001 rating 
decision.  The June 2002 request only discusses a May 2002 
rating decision and does not refer to the October 2001 rating 
decision at all.  

A careful review of the record does not reveal that the 
veteran submitted any document that could be considered a 
Notice of Disagreement with respect to the October 2001 
rating decision within a year of the issuance of the notice 
letter.  Accordingly, the October 2001 rating decision is 
final and the veteran is not entitled to an effective date 
prior to the October 2001 rating decision.

Subsequent to the final October 2001 rating decision, the 
first document received from the veteran was the March 13, 
2002 letter with enclosed evidence in support of his claim 
for service connection for PTSD.  This March 13, 2002 letter 
is considered a request to reopen service connection for 
PTSD.  In response to the veteran's March 13, 2002 request to 
reopen, the RO granted the veteran's claim for service 
connection for PTSD in the May 2003 rating decision on 
appeal.  

As noted above, the effective date of an award of service 
connection based on new and material evidence following an 
earlier denial is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  Following the earlier denial in October 
2001, the date of receipt of the new claim was March 13, 
2002.  The March 13, 2002 receipt of claim is later than the 
date entitlement arose.  Accordingly, the criteria for an 
effective date prior to March 13, 


2002 for the award of service connection for PTSD have not 
been met.  Because the preponderance of the evidence is 
against the veteran's claim, an effective date prior to March 
13, 2002 for service connection for PTSD is not warranted.
 

ORDER

An effective date prior to March 13, 2002, for the award of 
service connection for PTSD, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


